DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
.  Such claim limitations are: 
traveling information acquirer in claims 1 and 6
traveling environment information acquirer in claim 1
traveling possibility determiner in claims 1 and 4
circuitry in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
traveling information acquirer refers to “a traffic information acquirer 12 serving as a traveling information acquirer” (Applicant specification as filed [0032]) which is a part of the cloud server (Applicant specification as filed, Fig 3, Box 12)
traveling environment information acquirer refers to “a traffic information acquirer 12 serving as a traveling information acquirer” (Applicant specification as filed [0032]) which is a part of the cloud server (Applicant specification as filed, Fig 3, Box 12); “traveling environment with few outdoor obstacles, an own vehicle position can be estimated based on a signal from a positioning satellite such as a GNSS satellite” (Applicant specification as filed [0023]).
traveling possibility determiner refers to a component of the map locator calculator (
circuitry refers to “semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA)” (Applicant specification as filed [0096]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 20210163010 A1) in view of Ozawa et al. (US 20190217883 A1) in further view of Ohmura et al. (A1 20200031335 A1).
Regarding Claim 1, Takabayashi teaches an automatic driving assist system (Takabayashi, [0298] “A path estimation device according to the present invention is capable of estimating a path for a vehicle ...applicable to automatic driving vehicles“) comprising: from the preceding vehicle passing through the measurement point for each measurement point set in advance on a road (Takabayashi, [0033] “FIG. 14 is a diagram illustrating a plurality of candidate estimated paths branched from a node at each of multiple selected time steps”; Fig 14 shows the preceding vehicle-101 passing through each measurement point set (node-301, 302) ); a traveling environment information acquirer configured to acquire traveling environment information at the each measurement point (Takabayashi, Fig 10 shows the measurements points; [0204] “the vehicle…at each time step…and set N nodes“; [0219] “sensors that detect…the position and the speed of a moving object present around the vehicle”; [0214] “distance between the nodes..and the center line of a lane”) Examiner interprets the nodes shown in Fig 10 as reading on measurement points); and the traveling environment information acquired by the traveling environment information acquirer (Takabayashi, [0052] “The external sensor…detects the position and the moving speed of a moving object such as a vehicle or a pedestrian present around the vehicle”, [0219] “the accuracy of sensors that detect the position and the speed of the vehicle…and the position and the speed of a moving object present around the vehicle”); and an own vehicle traveling possibility determiner configured to determine whether the own vehicle is capable of traveling to pass through the measurement point by automatic driving 15by comparing the travelable width calculated by the travelable width calculator with an own- vehicle travelable width of the own vehicle (Takabayashi, [0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”); during a time period from a time point when the own vehicle is expected to pass the measurement point until before a 20predetermined aggregation time (Takabayashi, [0093] “The first calculation unit…calculates a time margin when a vehicle traveling on the target path overtakes the preceding vehicle, [0096] Then, the first calculation unit…calculates a difference between the upper limit value and the lower limit value determined in this manner as a time margin for the vehicle to overtake the preceding vehicle”) , (Takabayashi, [0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”).

Takabayashi does not teach a traveling information acquirer configured to acquire vehicle width information , and position information when passing the measurement point, on a 5preceding vehicle, a travelable width calculator configured to acquire a travelable width at the measurement 10point on a basis of each information of the preceding vehicle acquired by the traveling information acquirer, wherein the travelable width calculator aggregates the position information and the vehicle width information acquired by the traveling information acquirer.  However, Ozawa teaches these limitations.

Ozawa teaches a traveling information acquirer configured to acquire vehicle width information (Ozawa, [0065] “the detection unit...detects the adjacent preceding...vehicle width”) , and position information when passing the measurement point (Ozawa, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle”), on a 5preceding vehicle, a travelable width calculator configured to acquire a travelable width at the measurement 10point on a basis of each information of the preceding vehicle acquired by the traveling information acquirer (Ozawa, [0048] “determine the predicted adjacent preceding vehicle lateral position”), wherein the travelable width calculator aggregates the position information and the vehicle width information acquired by the traveling information acquirer (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include acquire a travelable width at the measurement 10point 

Takabayashi also does not teach passing date and time.  However, Ohmura teaches this limitation (Ohmura, [0099] “image date output”, [0136] “time period acquisition”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include passing date and time as taught by Ohmura in order to in order to predict a traveling course to avoid collision.

Regarding Claim 2, Modified Takabayashi teaches the automatic driving assist system according to claim 1 (Takabayashi, [0298] “A path estimation device according to the present invention is capable of estimating a path for a vehicle ...applicable to automatic driving vehicles”).  Takabayashi, as modified, does not teach wherein the travelable width calculator acquires the travelable width by aggregating the position information and the vehicle width information extracted from the preceding vehicle having high reliability.  However, Ozawa teaches these limitations.

Ozawa teaches wherein the travelable width calculator acquires the travelable width by aggregating the position information (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position, and a host vehicle travel margin”) and the vehicle width information extracted from the preceding vehicle having high reliability (Ozawa, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include acquires the travelable width by aggregating the position information and the vehicle width information extracted from the preceding vehicle having high reliability as taught by Ozawa in order to “set to a point at which the relative distance between the host vehicle…and the adjacent preceding vehicle…reaches a predetermined reference value” to avoid collision (Ozawa, [0091]).

Regarding Claim 3, Modified Takabayashi teaches the automatic driving assist system according to claim 2 (Takabayashi, [0298] “A path estimation device according to the present invention is capable of estimating a path for a vehicle ...applicable to automatic driving vehicles”), wherein the travelable width calculator determines that reliability is high when the preceding vehicle has passed by a predetermined time prior to the time point when the own vehicle is expected to pass through the - 23 -measurement point (Takabayashi, [0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”).

Takabayashi, as modified, does not teach when the preceding vehicle has passed through the measurement point more than once within a most recent predetermined month.  However, Ohmura teaches this limitation (Ohmura, [0114] “ECU…operates to calculate a passing position of the vehicle…overlapping with the traveling trajectory of the preceding vehicle…multiple times at a constant time interval from the present time”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include preceding vehicle has passed through the 

Regarding Claim 4, Modified Takabayashi teaches the automatic driving assist system according to claim 1 (Takabayashi, [0298] “A path estimation device according to the present invention is capable of estimating a path for a vehicle ...applicable to automatic driving vehicles”), the own vehicle 5comprising: a target travel path setting calculator that sets a target travel path along which the own vehicle is caused to travel automatically (Takabayashi, [0089] “the target path setting unit...searches for the target path from the current position of the vehicle to the final destination ...sets the target path information in the control ECU”); and an automatic driving controller that causes the own vehicle to automatically travel along the target travel path (Takabayashi, [0110] “The control ECU controls the operation of the vehicle in accordance with the estimated path information input from the estimated path setting unit…to cause the vehicle to travel along the estimated path”), wherein 10when the own vehicle traveling possibility determiner determines that the preceding vehicle can pass through the measurement point by automatic driving ([0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”).

Takabayashi, as modified, does not teach the target travel path setting calculator sets a center of the travelable width acquired by the travelable width calculator as the target travel path of the own vehicle.  However, Ozawa teaches this limitation (Ozawa, [0035] “The trajectory acquisition unit…acquires a target travel trajectory of the host vehicle...a trajectory along a center of the lane in which the host vehicle…is traveling may be acquired as the target travel trajectory of the host vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include sets a center of the travelable width acquired by the travelable width calculator as the target travel path of the own vehicle as taught by Ozawa in order to “correct the target travel trajectory of the host vehicle with a margin for the behavior of the adjacent preceding vehicle by setting an appropriate adjacent preceding vehicle travel margin” (Ozawa, [0088]).

Regarding Claim 6, Takabayashi teaches an automatic driving assist system (Takabayashi, [0298] “A path estimation device…capable of estimating a path for a vehicle ...applicable to automatic driving vehicles“) comprising a circuitry (Takabayashi, [0055] “The processor…is a calculation processing circuit”) , the circuitry being configured to: from the preceding vehicle passing through the measurement point (Takabayashi, [0033] “FIG. 14 is a diagram illustrating a plurality of candidate estimated paths branched from a node at each of multiple selected time steps”; Fig 14 shows the preceding vehicle-101 passing through each measurement point set (node-301, 302) ), for each measurement point set in advance on a road (Takabayashi, [0033] “FIG. 14 is a diagram illustrating a plurality of candidate estimated paths branched from a node at each of multiple selected time steps”); acquire traveling environment information at the each measurement point (Takabayashi, Fig 10 shows the measurements points; [0204] “the vehicle…at each time step…and set N nodes“; [0219] “sensors that detect…the position and the speed of a moving object present around the vehicle”; [0214] “distance between the nodes..and the center line of a lane”) Examiner interprets the nodes shown in Fig 10 as reading on measurement points), - 24 -and determine whether the own vehicle is capable of traveling to pass through the measurement point by automatic driving by comparing the travelable width calculated by the 5travelable width calculator with the own-vehicle travelable width of the own vehicle (Takabayashi, [0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”); during a time period from a (Takabayashi, [0093] “The first calculation unit…calculates a time margin when a vehicle traveling on the target path overtakes the preceding vehicle”, [0096] “Then, the first calculation unit…calculates a difference between the upper limit value and the lower limit value determined in this manner as a time margin for the vehicle to overtake the preceding vehicle”).

Takabayashi does not teach acquire vehicle width information, passing date and time, and position information when 25passing the measurement point, on a preceding vehicle, acquire a travelable width at the measurement point on a basis of each information of the preceding vehicle and the traveling environment information acquired; wherein the travelable width is acquired by aggregating the position information and the vehicle width information acquired by the traveling information acquirer. However, Ozawa teaches these limitations.

Ozawa teaches acquire vehicle width information (Ozawa, [0065] “the detection unit...detects the adjacent preceding...vehicle width”), and position information when 25passing the measurement point (Ozawa, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle”), on a preceding vehicle, acquire a travelable width at the measurement point on a basis of each information of the preceding vehicle and the traveling environment information acquired (Ozawa, [0048] “determine the predicted adjacent preceding vehicle lateral position”), wherein the travelable width is acquired by aggregating the position information and the vehicle width information acquired by the traveling information acquirer (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include acquire a travelable width at the measurement 10point on a basis of each information of the preceding vehicle acquired by the traveling information acquirer as taught by Ozawa in order to “set to a point at which the relative distance between the host vehicle…and the adjacent preceding vehicle…reaches a predetermined reference value” to avoid collision (Ozawa, [0091]).

Takabayashi also does not teach passing date and time.  However, Ohmura teaches this limitation (Ohmura, [0099] “image date output”, [0136] “time period acquisition”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include passing date and time as taught by Ohmura in order to in order to predict a traveling course to avoid collision.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 20210163010 A1) in view of Ozawa et al. (US 20190217883 A1) in further view of Ohmura et al. (US 20200031335 A1) and Hirose et al. (US 20050049900 A1).
Regarding Claim 5, 15Modifeid  Modified Takabayashi teaches automatic driving assist system according to claim 2 (Takabayashi, [0298] “A path estimation device according to the present invention is capable of estimating a path for a vehicle ...applicable to automatic driving vehicles”), wherein the travelable width acquired by the travelable width calculator is set to a narrow width on a basis of a time elapsing from when the preceding vehicle having the high reliability has passed the measurement point until the own vehicle is expected to pass the measurement point (Takabayashi, [0095] “first calculation unit…determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”).

Takabayashi, as modified, does not teach expected amount of snowfall, in a case that the time elapsing is long and the expected snowfall 20amount is large. However, Hirose teaches this limitation (Hirose, [0193] “heavy snow fall is predicted when traveling from the current position to any other”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Takabayashi to include the expected snowfall 20amount is large as taught by Hirose in order to have “weather information concerning weather conditions associated with a specified position in the map information…may be employed as the travel-use data…to select a route evading places” (Hirose, [0193]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al. (US 20200211219 A1) discloses a passing date and time (Yamazaki, [0202] “time-of-day information, time stamp information, to the storage section”).
Kondo et al. (US 20200279481 A1) discloses determine whether the own vehicle is capable of traveling to pass through…by comparing the travelable width calculated by the travelable width calculator with an own- vehicle travelable width of the own vehicle (Kondo, [0061] “determines whether the affected vehicle is capable of passing by the obstacle, based on a vehicle width of the affected vehicle and a passable width of the road“).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662